Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 9 January 1781
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        

                            
                            Dear Baron
                            Head Quarters New Windsor 9th Jany 1781
                        
                        I have recd your favor of the 17th of last month. It is not to be wondered at that you found so great a waste
                            and derangement of public Stores after so general a call had been made upon the Militia, who were to be equipped from the
                            Magazines. I however have the pleasure of thinking that every possible exertion will be made by you to recover those which
                            had been delivered out.
                        The Officers of the Virginia State Regiments cannot be introduced into the Continental line with out creating
                            many difficulties and much uneasiness among the others. I had written to Governor Jefferson fully upon that subject in a
                            letter of the 28th Decr in which the matter was referred to me by the Legislature of Virginia. By the additional Regiment
                            I apprehend you mean the remainder of Gists and Graysons—By the late regulation the Officers of those Regiments are
                            reformed and the Men go into the line of the State.
                        I think your expedient of forming the Men of the 9th Regt into two full Companies and calling down the other
                            Officers a good one—perhaps if the Major of that Regiment is at Fort Pitt, it may be well to let him remain with the two
                            Companies, because it may be found necessary to increase the command to another Company if the Levies come in in sufficient
                            numbers to allow it. I have written to Colo. Bardhead commanding at Fort Pitt an directed him to follow your orders upon the subject, but lest my letter to him may be delayed, I enclosed an extract of that part of it signed by me, which you will forward when you write to him and Colo. Gubion.I have the pleasure to inform you that the Sub. and Brigade Inspectors are contented with the
                            addition made to their pay upon my representation to Congress.
                        I am sorry to inform you of a general mutiny in the Penna line—This defection took place on the night of the
                            1st inst. they marched off with their Arms and some Artillery, declaring their intention of going to Congress for a
                            redress of grievances, but they halted at princetown, where they made known their terms to Genl Wayne and Colo. Stewart
                            and Butler—They are so extravagant, that if admitted, it will end in the dissolution of the line. The enemy have been
                            endeavouring to tamper with them, but I know not with what success—they still remained at princetown the 8th which was the
                            last time I heard from them. The troops here shew no symptoms of the same disposition, but whether they would act agt the
                            mutiniers is a matter of some doubt. This is a most unhappy affair, the end of which cannot be foreseen. I am with great
                            Esteem Dear Baron Yr most obt Servt
                        
                            P.S. A very favorable symptom has appeared in the Pennsylvanians. Sir Henry Clinton sent out an
                                emissary to them with most liberal offers—promising at the same time to advance with a Body of troops to cover them.
                                As soon as this emissary arrived at Princetown the leaders of the Mutiny delivered him, his guide and his papers to
                                Genl Wayne—I am in hopes from this circumstance that matters will be compromised. 
                        

                    